Citation Nr: 1534981	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to residuals of lung cancer.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to residuals of lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to April 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By this rating decision, the RO, in part, denied service connection for ED, to include as secondary to residuals of lung cancer.  The Veteran timely appealed this rating action to the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate consideration of the issue on appeal, a remand is necessary for additional substantive development; specifically, to obtain a supplemental opinion from the March 2009 VA examiner, or other qualified clinician if the March 2009 examiner is no longer available, to address a study of the National Institute of Health (NIH) that discussed the relationship between ED and lung cancer, as requested by the Veteran's representative in a July 2015 written argument to VA.  

The Veteran seeks service connection for ED.  He contends that his ED is secondary to medications prescribed for a respiratory disability caused by his service-connected lung cancer.  (See Veteran's handwritten letter to VA, dated and signed by the Veteran in November 2010).  

The Board notes that the Veteran has raised the issue of entitlement to service connection for a respiratory disorder, to include medications prescribed therefor as secondary to the service-connected residuals of lung cancer.  (See Veteran's handwritten letter to VA, dated and signed by the Veteran in November 2010).  This issue has not been adjudicated by the AOJ.  The issue of service connection for a respiratory disorder could potentially affect the issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 .

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015), Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.

The record includes evidence that is supportive of and against the claim. 

Evidence in support of the claim includes a study by the National Institutes of Health (NIH) titled, "Erectile dysfunction: initial symptom in a patient with lung cancer."  The Veteran's representative requested that VA obtain an additional opinion that addresses this study in evaluating the Veteran's claim.  (See Veteran's representative's July 2015 written argument to VA, at page (pg.) 1)). 

Evidence against the claim includes a March 2009 VA examiner's opinion.  After a review of the record and physical evaluation of the Veteran, the VA examiner opined that the Veteran's ED had not been "[c]aused by or a result of lung cancer or any medication."  The VA examiner reasoned that there was a long-time period between the Veteran's cancer, initially diagnosed in 1989, and treatment therefor and the onset of his ED in 2005.  The VA examiner also noted that, at that time, the only medication that the Veteran had been prescribed were inhalers for a respiratory disability.  (See March 2009 VA respiratory examination report).  (Parenthetically, the Board observes that a June 2014 VA respiratory examination report reflects that the Veteran had been prescribed inhalation bronchodilator therapy; inhalational anti-inflammatory medication; and, Combivent for chronic obstructive pulmonary disease (COPD) and bronchitis)).  (See June 2014 VA respiratory examination report at pg. 19, labeled as "CAPRI" and received and uploaded to the Veteran's Virtual VA electronic record on September 30, 2014).  

In view of the foregoing, the Board finds that it is necessary to have the record returned to the March 2009 VA examiner, or other qualified specialist if the March 2009 VA examiner is no longer available, to address the above-referenced NIH study that is supportive of the claim, and the aggravation component of the Veteran's secondary service-connection claim for ED.  

Accordingly, the case is REMANDED to for the following action:

1.  Obtain updated treatment records, VA and non-VA, and associate them with the claims folder.

2.  Following completion of the above, the Veteran's claims file must be returned to either the examiner who conducted the March 2009 VA respiratory examination or another similarly qualified specialist (if the March 2009 VA examiner is unavailable).  The March 2009 VA examiner, or other qualified respiratory specialist, is requested to review the claims file, Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, and provide an opinion as to the following question: 

a)  The examiner is hereby advised that the Veteran has raised a claim for service connection for a respiratory disorder, claimed as secondary to the service-connected residuals of lung cancer.  Thus, the examiner is asked to provide opinions, as detailed below, which consider the Veteran's diagnosed respiratory disorders (i.e., COPD and bronchitis).  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disorder or disorders, separate and discrete from lung cancer residuals, that are proximately due to, the result of, or aggravated (permanently worsened) by the service-connected residuals of lung cancer?

c)  Is it at least as likely as not likely as not (50 percent or greater probability) that the Veteran's ED has been caused or aggravated (permanently worsened) by the service-connected residuals of lung cancer or a respiratory disorder other than lung cancer, to include medication prescribed therefor? and, 

d)  If it is determined that the Veteran's ED has been aggravated (permanently worsened) by the service-connected residuals of lung cancer or a respiratory disorder other than lung cancer, to include medication prescribed therefor, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating his or her response to the opinion, the March 2009 VA examiner, or other qualified respiratory specialist, must discuss the NIH study titled, "Erectile dysfunction: initial symptom of lung cancer," referenced by the Veteran's representative in a July 2015 written argument to VA.  

3.  After undertaking any necessary development or other action, the AOJ should adjudicate the inextricably intertwined issue of service connection for a respiratory disorder, to include as secondary to residuals of lung cancer.  The Veteran and his representative should be appropriately notified thereof, including appellate rights.  This issue should be returned to the Board only if the Veteran timely files a notice of disagreement and, following the issuance of a statement of the case, a substantive appeal.  

4.  To help avoid future remand, the AOJ must ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

5.  After completion of the above requested development, and any other development deemed warranted by the record, the AOJ should adjudicate the claim certified on appeal in light of all pertinent evidence (to specifically include all evidence added to the record since issuance of an October 2010 statement of the case) and legal authority. The AOJ must provide adequate reasons and bases for its determinations.  Thereafter, the case should be returned to the Board for further appellate review of all issues which have been appropriately developed on appeal, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

